DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Invention I, Species IA, Subspecies IA-a (claims 1-3, 5-8, 21-23 and 25-26) in the reply filed on 05/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  It is noted that claims 5-6 is read on nonelected Species IB (Fig. 5) but not elected Species IA (Fig. 1).  Specifically, claim 5 (and claim 6 dependent therefrom) recites  “the first conductive line and the second conductive line … over [the third conductive line] of the first tier of the conductive structure; and the conductive via is covered by portions of the first conductive line and the second conductive line”.  Fig. 5 shows the conductive via V1 is covered by portions of the first conductive line M2a and the second conductive line M2b, but Fig. 1 does not show  the conductive via V1 is covered by portions of the first conductive line M2a and the second conductive line M2b.  Therefore, claims 1-3, 7-8, 21-23 and 25-26 are examined, and claims 4-6, 15-20 and 24 are withdrawn from consideration.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 21-22, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2019/0013353) in view of Chao et al (US 2016/0211212).
Regarding claim 1, Lee (Fig. 1) discloses a semiconductor structure having a conductive structure, comprising: a first conductive line 150 and a second conductive line 150 (i.e., metal lines, [0035] and [0042]), located in a first dielectric layer 112 and extending along a first direction, wherein the first conductive line and the second conductive line 150 are spaced from each other by the first dielectric layer 112 therebetween; a third conductive line 154, located in a second dielectric layer 120 and extending along a second direction; and a plurality of conductive vias 156, vertically between the first conductive line and the third conductive line, and between the second conductive line and the third conductive line. 
Lee does not disclose the plurality of conductive vias 156 are formed as a single conductive via extending in the second direction and overlapped with a portion of the first dielectric layer that is laterally between the first conductive line and the second conductive line.
However, Chao (Figs. 7-8) teaches a conductive structure comprising a plurality of conductive vias 720 and 728 (Fig. 7) between a lower conductive line 722 extending in a first direction and an upper conductive line 718 extending in a second direction, and the plurality of conductive vias 720 and 728 can be modified as a single conductive via 820 (Fig. 8) extending in the second direction.  Furthermore, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  Accordingly, it would have been obvious to modify the conductive structure of Lee by forming the plurality of conductive vias as a single conductive via extending in the second direction and overlapped with a portion of the first dielectric layer that is laterally between the first conductive line and the second conductive line because such modification would increase the area contact between the conductive via and the upper third conductive line.  It appears that these changes produce no functional differences and therefore would have been obvious.  
Regarding claims 2, 7 and 8, Lee (Fig. 1) further discloses: the first conductive line and the second conductive line 150 are parts of a first tier of the conductive structure, and the third conductive line 154 is a part of a second tier of the conductive structure over the first tier of the conductive structure, and the conductive via (as modified by the conductive via of Chao above) extends across the first conductive line and the second conductive line along the second direction, and covers a top surface of the portion of the first dielectric layer 112; a pair of opposite sidewalls of the conductive via 156 are substantially aligned with a sidewall of the first conductive line and a sidewall of the second conductive line 150, respectively; and the first conductive line and the second conductive line 150 are electrically connected to each other and electrically connected to the third conductive line 154 through the conductive via.
Regarding claim 21, Lee (Fig. 1) discloses a semiconductor structure, comprising: a substrate 106; an interconnection structure, disposed over the substrate and comprising: a first tier of conductive structure comprising a first conductive line 150 and a second conducive line 150 (i.e., metal lines, [0035] and [0042]), wherein the first conductive line and the second conductive line 150 are extending along a first direction and arranged along a second direction perpendicular to the first direction; a second tier of conducive structure disposed over the first tier of conductive structure, and comprising a third conductive line 154 extending along the second direction; and a plurality of conductive vias 156, disposed between the first tier of conductive structure and the second tier of conductive structure.
Lee does not disclose the plurality of conductive vias 156 are formed as a single conductive via extending in the second direction and across a first sidewall of the first conductive line and a first sidewall of the second conductive line that face each other.
However, Chao (Figs. 7-8) teaches a conductive structure comprising a plurality of conductive vias 720 and 728 (Fig. 7) between a lower conductive line 722 extending in a first direction and an upper conductive line 718 extending in a second direction, and the plurality of conductive vias 720 and 728 can be modified as a single conductive via 820 (Fig. 8) extending in the second direction.  Furthermore, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  Accordingly, it would have been obvious to modify the conductive structure of Lee by forming the plurality of conductive vias as a single conductive via extending in the second direction and across a first sidewall of the first conductive line and a first sidewall of the second conductive line that face each other because such modification would increase the area contact between the conductive via and the upper third conductive line.  It appears that these changes produce no functional differences and therefore would have been obvious.  
Regarding claims 22, 25 and 26, Lee (Fig. 1) further discloses: opposing sidewalls (corresponding to sidewalls of 156) of the conductive via (as modified by Chao above) along the second direction are aligned with a second sidewall of the first conductive line and a second sidewall of the second conductive line 150, respectively; the first tier of conductive structure is embedded in a dielectric layer 112, and a top surface of a portion of the dielectric layer between the first sidewall of the first conductive line and the first sidewall of the second conductive line 150 is covered by the conductive via (as modified by the conductive via of Chao above); and a width of the conductive via along the second direction is larger than a pitch of the first conductive line and the second conductive line 150.
Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al and Chao et al as applied to claim 1 or 21 above, and further in view of Lin et al (US 2003/0111711).
Neither Lee nor Chao disclose a first conductive layer of the conductive via 156 is separated from a second conductive layer 154 of the third conductive line by an interface (claim 3) or a barrier layer therebetween (claim 23).
However, Lin (Fig. 16) teaches an interconnect structure comprising a first conductive layer 580 of the conductive via is separated from a second conductive layer 584 of the third conductive line by an interface or a barrier layer 582 therebetween.  Accordingly, it would have been obvious to further modify the interconnection structure of Lee by forming the first conductive layer of the conductive via separated from the second conductive layer of the third conductive line by an interface or a barrier layer therebetween because as is well known, the forming of such barrier would prevent the diffusions between the conductive via and the third conductive line, according to the requirements of the interconnection structure layout. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817